 

Exhibit 10.3

 

 

Turning Point Therapeutics, Inc.

 

2019 Equity Incentive Plan

Restricted Stock Unit Grant Notice

Turning Point Therapeutics, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of shares of the Company’s Common Stock (“Restricted
Stock Units”) set forth below (the “Award”).  The Award is subject to all of the
terms and conditions as set forth in this notice of grant (this “Restricted
Stock Unit Grant Notice”), and in the Plan and the Restricted Stock Unit Award
Agreement, both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein will have the
meanings set forth in the Plan or the Restricted Stock Unit Award Agreement.  In
the event of any conflict between the terms in this Restricted Stock Unit Grant
Notice or the Restricted Stock Unit Award Agreement and the Plan, the terms of
the Plan will control.

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Stock Units:

 

 

Vesting Schedule:

[One fourth (1/4th) of the number of Restricted Stock Units will vest on each of
the first, second, third and fourth anniversaries of the Vesting Commencement
Date], subject to Participant’s Continuous Service through each such vesting
date.

 

Issuance Schedule:

Subject to any Capitalization Adjustment, one share of Common Stock will be
issued for each Restricted Stock Unit that vests at the time set forth in
Section 6 of the Restricted Stock Unit Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award, with
the exception, if applicable, of (i) equity awards previously granted and
delivered to Participant, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law; and (iii) any written
employment agreement or severance arrangement that would provide for vesting
acceleration of this Award upon the terms and conditions set forth therein.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan and agrees to all of the terms and conditions set forth in these
documents.  Participant consents to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

Turning Point Therapeutics, Inc.Participant

By:

SignatureSignature

Title: Date:



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

Date:

Attachments:

Restricted Stock Unit Award Agreement and 2019 Equity Incentive Plan






228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

Attachment I

Turning Point Therapeutics, Inc.

2019 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement, Turning Point Therapeutics, Inc. (the
“Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the
“Award”) pursuant to the Company’s 2019 Equity Incentive Plan (the “Plan”) for
the number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Restricted Stock Unit Award
Agreement or the Grant Notice will have the same meanings given to them in the
Plan. The terms of your Award, in addition to those set forth in the Grant
Notice, are as follows.

1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company or an Affiliate (other than services to the Company
or an Affiliate) with respect to your receipt of the Award, the vesting of the
Restricted Stock Units or the delivery of the Company’s Common Stock to be
issued in respect of the Award.  

2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, will be
subject, in a manner determined by the Board to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.

4.Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you will not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

5.Transfer Restrictions.

(a)In General.  Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

your vested Restricted Stock Units. Notwithstanding the foregoing, subject to
the approval of the Board, the Compensation Committee, or a duly authorized
Officer, by delivering written notice to the Company, in a form satisfactory to
the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Common Stock to which
you were entitled at the time of your death pursuant to this Restricted Stock
Unit Award Agreement. In the absence of such a designation, your legal
representative will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.

(b)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(c)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by applicable law that contains the information required by the
Company to effectuate the transfer. You are encouraged to discuss the proposed
terms of any division of this Award with the Company’s General Counsel prior to
finalizing the domestic relations order or marital settlement agreement to
verify that you may make such transfer, and if so, to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement.  

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.  Subject to the satisfaction of the
Withholding Obligation set forth in Section 11 of this Restricted Stock Unit
Award Agreement, in the event one or more Restricted Stock Units vests, the
Company will issue to you one (1) share of Common Stock for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above, and subject to any different provisions in the
Grant Notice). Each issuance date determined by this paragraph is referred to as
an “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. In addition, if:

(i)

the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities (“Insider Trading
Policy”), or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established written trading plan that meets the
requirements of Rule 10b5-1 under the Exchange Act and was entered into in
compliance with the Company's policies (a “10b5-1 Arrangement”)), and

(ii)

either (1) the Company’s then-effective Insider Trading Policy does not permit
sell to cover transactions in satisfaction of applicable Withholding
Obligations, (2) a Withholding Obligation does not apply, or (3) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to you under this Award, and (B) not to permit
you to enter into a “same-day sale” commitment with a broker-dealer pursuant to
Section 9 of this Restricted Stock Unit Award Agreement (including but not
limited to a commitment under a 10b5-1 Arrangement) and (C) not to permit you to
pay your Withholding Obligation in cash,



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company.

7.Dividends.  You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

8.Award not a Service Contract.

(a)Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice.  Nothing in this Restricted Stock Unit Award Agreement (including, but
not limited to, the vesting of your Award or the issuance of the shares subject
to your Award), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Restricted Stock Unit Award Agreement or the Plan
will: (i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Restricted Stock Unit Award Agreement or the Plan unless such right or
benefit has specifically accrued under the terms of this Restricted Stock Unit
Award Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award is earned only by continuing as an employee, director or
consultant at the will of the Company or an Affiliate and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Restricted Stock Unit Award Agreement, including but
not limited to, the termination of the right to continue vesting in the Award.
You further acknowledge and agree that this Restricted Stock Unit Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Restricted Stock Unit Award Agreement, for any period, or at all, and will
not interfere in any way with the Company’s right to terminate your Continuous
Service at any time, with or without your cause or notice, or to conduct a
reorganization.

9.Withholding Obligation.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares of Common Stock underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

obligations of the Company or any Affiliate that arise in connection with your
Award (the “Withholding Obligation”).  

(b)By accepting this Award, you acknowledge and agree that the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Award by any of the following means or
by a combination of such means: (i) causing you to pay any portion of the
Withholding Obligation in cash; (ii) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (iii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued pursuant to Section 6) equal to the amount of
such Withholding Obligation; provided, however, that the number of such shares
of Common Stock so withheld will not exceed the amount necessary to satisfy the
Withholding Obligation using the maximum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the express prior approval of the Board or the Company’s
Compensation Committee; and/or (iv) permitting or requiring you to enter into a
“same-day sale” commitment, if applicable, with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to
this authorization and without further consent, whereby you irrevocably elect to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Obligation and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Obligation directly to the Company and/or its Affiliates.

(c)Unless the Withholding Obligation is satisfied, the Company will have no
obligation to deliver to you any Common Stock or other consideration pursuant to
this Award.

(d)In the event the Withholding Obligation arises prior to the delivery to you
of Common Stock or it is determined after the delivery of Common Stock to you
that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

10.Tax Consequences.  The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) will be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Restricted Stock Unit Award Agreement.

11.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Restricted Stock Unit Award Agreement. You will not have voting or any
other rights as a stockholder of the Company with respect to the shares to be
issued pursuant to this Restricted Stock Unit Award Agreement until such shares
are issued to you pursuant to Section 6 of this Restricted Stock Unit Award
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Restricted Stock Unit
Award Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.

12.Notices. Any notice or request required or permitted hereunder will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

line or electronic system established and maintained by the Company or another
third party designated by the Company.

13.Additional Acknowledgements. You hereby consent and acknowledge that:

(a)Receipt of the Award is voluntary and therefore you must accept the terms and
conditions of this Restricted Stock Unit Award Agreement and Grant Notice as a
condition to receipt of this Award. This Award is voluntary and occasional and
does not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.

(b)The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

(c)The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(d)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(e)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(f)This Restricted Stock Unit Award Agreement will be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

(g)All obligations of the Company under the Plan and this Restricted Stock Unit
Award Agreement will be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and assets of the Company.

14.Clawback.  Your Award (and any compensation paid or shares issued under your
Award) is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

15.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

such a clawback policy will be an event giving rise to a right to voluntarily
terminate employment upon a resignation for “good reason,” or for a
“constructive termination” or any similar term under any plan of or agreement
with the Company.

16.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Restricted Stock Unit Award Agreement will not be included as compensation,
earnings, salaries, or other similar terms used when calculating benefits under
any employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

17.Severability. If all or any part of this Restricted Stock Unit Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Restricted Stock Unit Award Agreement or the Plan not declared
to be unlawful or invalid. Any Section of this Restricted Stock Unit Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

18.Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's Insider Trading Policy, in effect from time to time.

19.Amendment. This Restricted Stock Unit Award Agreement may not be modified,
amended or terminated except by an instrument in writing, signed by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Restricted Stock Unit Award Agreement may be amended solely by the Board by
a writing which specifically states that it is amending this Restricted Stock
Unit Award Agreement, so long as a copy of such amendment is delivered to you,
and provided that, except as otherwise expressly provided in the Plan, no such
amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Restricted
Stock Unit Award Agreement in any way it may deem necessary or advisable to
carry out the purpose of the Award as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

20.Compliance with Section 409A of the Code. This Award is intended to be exempt
from the application of Section 409A of the Code, including but not limited to
by reason of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein will be interpreted
accordingly.  Notwithstanding the foregoing, if it is determined that the Award
fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and determined to be deferred compensation subject to
Section 409A of the Code, this Award will comply with Section 409A to the extent
necessary to avoid adverse personal tax consequences and any ambiguities herein
will be interpreted accordingly.  If it is determined that the Award is deferred
compensation subject to Section 409A and you are a “Specified Employee” (within
the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of
your “Separation from Service” (as defined in Section 409A), then the issuance
of any shares that would otherwise be made upon the date of your Separation from
Service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the Separation from
Service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).  Notwithstanding any contrary provision of the Notice of Grant
or of this Restricted Stock Unit Award Agreement, under no circumstances will
the Company



228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

reimburse you for any taxes or other costs under Section 409A or any other tax
law or rule.  All such taxes and costs are solely your responsibility.

 

This Restricted Stock Unit Award Agreement will be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.






228456720 v3

 

 

 

 



--------------------------------------------------------------------------------

 

Attachment II

2019 Equity Incentive Plan

 



228456720 v3

 

 

 

 

